

UNITED STATES OF AMERICA
DEPARTMENT OF THE TREASURY
COMPTROLLER OF THE CURRENCY


In the Matter of:
  )
AA-EC-10-119
Provident Community Bank, N.A.
  )
 
Rock Hill, South Carolina
  )
 



CONSENT ORDER


WHEREAS, the Acting Comptroller of the Currency of the United States of America
(“Comptroller”), through his National Bank Examiner, has supervisory authority
over Provident Community Bank, N.A., Rock Hill, South Carolina (“Bank”);
 
WHEREAS, the Bank, by and through its duly elected and acting Board of Directors
(“Board”), has executed a Stipulation and Consent to the Issuance of a Consent
Order (“Stipulation and Consent”), dated December 21, 2010, that is accepted by
the Comptroller; and
 
WHEREAS, by this Stipulation and Consent, which is incorporated by reference,
the Bank, has consented to the issuance of this Consent Order (“Order”) by the
Comptroller.
 
NOW, THEREFORE, pursuant to the authority vested in him by the Federal Deposit
Insurance Act, as amended, 12 U.S.C. § 1818, the Comptroller hereby orders that:
 
ARTICLE I
 
COMPLIANCE COMMITTEE
 
(1) Within ten (10) days, the Board shall appoint a Compliance Committee of at
least three (3) directors, none of whom shall be employees or controlling
shareholders of the Bank or any of its affiliates (as the term “affiliate” is
defined in 12 U.S.C. § 371c(b)(1)), or a family member of any such person. Upon
appointment, the names of the members of the Compliance Committee and, in the
event of a change of the membership, the name of any new member shall be
immediately submitted in writing to the Director for Special Supervision
(“Director”). The Compliance Committee shall be responsible for monitoring and
coordinating the Bank's adherence to the provisions of this Order.

 
 

--------------------------------------------------------------------------------

 


(2)  The Compliance Committee shall meet at least monthly.
 
(3)  Within thirty (30) days of the date of this Order and every thirty (30)
days  thereafter, the Compliance Committee shall submit a written progress
report to the Board setting forth in detail:
 
 
(a)
a description of the actions needed to achieve full compliance with each Article
of this Order;
     

 
(b)
actions taken to comply with each Article of this Order; and
     

 
(c)
the results and status of those actions.

 
(4)  The Board shall forward a copy of the Compliance Committee's report, with
any additional comments by the Board, to the Director within ten (10) days of
receiving such report.
 
(5)  All reports or plans which the Bank or Board has agreed to submit to the
Director pursuant to this Order shall be forwarded, by overnight mail or via
email, to the following:
 
Director for Special Supervision
 
with a copy to:
Comptroller of the Currency
 
Carolinas Field Office
250 E Street, S.W.
 
Comptroller of the Currency
Mail Stop 7-4
 
212 South Tryon Street, Suite 700
Washington, DC  20219
  
Charlotte, NC  28281



(6)  The Board shall ensure that the Bank has sufficient processes, personnel,
and control systems to effectively implement and adhere to all provisions of
this Order, and that Bank personnel have sufficient training and authority to
execute their duties and responsibilities under this Order.

 
2

--------------------------------------------------------------------------------

 


ARTICLE II
 
STRATEGIC PLAN
 
(1)  Within sixty (60) days, the Board shall forward to the Director for his
review, pursuant to paragraph (5) of this Article, a written Strategic Plan for
the Bank covering at least a three-year period.  At the next Board meeting
following receipt of the Director’s written determination of no supervisory
objection, the Board shall adopt and the Bank (subject to Board review and
ongoing monitoring) shall implement and thereafter ensure adherence to the
Strategic Plan.  The Strategic Plan shall establish objectives for the Bank's
overall risk profile, earnings performance, growth, balance sheet mix,
off-balance sheet activities, liability structure, capital adequacy, reduction
in the volume of nonperforming assets, product line development, and market
segments that the Bank intends to promote or develop, together with strategies
to achieve those objectives, and shall, at a minimum, include:
 
 
(a)
a mission statement that forms the framework for the establishment of strategic
goals and objectives;
     

 
(b)
a description of the Bank's targeted market(s) and an assessment of the current
and projected risks and competitive factors in its identified target market(s);
     

 
(c)
the strategic goals and objectives to be accomplished;
     

 
(d)
specific actions designed to improve Bank earnings and accomplish the identified
strategic goals and objectives;
     

 
(e)
identification of Bank personnel to be responsible and accountable for achieving
each goal and objective of the Strategic Plan, including specific time frames;
     

 
(f)
a financial forecast, to include projections for major balance sheet and income
statement accounts, targeted financial ratios, and growth projections over the
period covered by the Strategic Plan;


 
3

--------------------------------------------------------------------------------

 


 
(g)
a description of the assumptions used to determine financial projections and
growth targets;
     

 
(h)
an identification and risk assessment of the Bank's present and planned future
product lines (assets and liabilities) that will be utilized to accomplish the
strategic goals and objectives established in the Strategic Plan, with the
requirement that the risk assessment of new product lines must be completed
prior to the offering of such product lines;
     

 
(i)
a description of control systems to mitigate risks associated with planned new
products, growth, or any proposed changes in the Bank's markets;
     

 
(j)
an evaluation of the Bank's internal operations, staffing requirements, board
and management information systems, and policies and procedures for their
adequacy and contribution to the accomplishment of the goals and objectives
established in the Strategic Plan;
     

 
(k)
a management employment and succession program to promote the retention and
continuity of capable management;
     

 
(l)
assigned responsibilities and accountability for the strategic planning process,
new products, growth goals, and proposed changes in the Bank's operating
environment; and
     

 
(m)
a description of systems designed to monitor the Bank's progress in meeting the
Strategic Plan's goals and objectives.

 
(2)  If the Board’s Strategic Plan under paragraph (1) of this Article includes
a sale or merger of the Bank, the Strategic Plan shall, at a minimum, address
the steps that will be taken and the associated timeline.

 
4

--------------------------------------------------------------------------------

 


(3)  At least monthly, the Board shall review financial reports and earnings
analyses prepared by the Bank that evaluate the Bank's performance against the
goals and objectives established in the Strategic Plan, as well as the Bank’s
written explanation of significant differences between actual and projected
balance sheets, income statements, and expense accounts, including descriptions
of extraordinary and/or nonrecurring items.  Within ten (10) days of the
completion of its review, the Board shall submit a copy of the reports to the
Director.
 
(4)  At least quarterly, the Board shall prepare a written evaluation of the
Bank's performance against the Strategic Plan, based on the Bank’s monthly
reports, analyses, and written explanations of any differences between actual
performance and the Bank’s strategic goals and objectives, and shall include a
description of the actions the Board will require the Bank to take to address
any shortcomings, which shall be documented in the Board meeting
minutes.  Within ten (10) days of completing its evaluation, the Board shall
submit a copy to the Director.
 
(5)  Prior to adoption by the Board, a copy of the Strategic Plan, and any
subsequent amendments or revisions to the Strategic Plan, shall be forwarded to
the Director for review and prior written determination of no supervisory
objection.  Upon receiving a written determination of no supervisory objection
from the Director, the Board shall adopt and the Bank shall immediately
implement and adhere to the Strategic Plan.
 
(6) The Bank may not initiate any action that deviates significantly from the
Board-approved Strategic Plan without a written determination of no supervisory
objection from the Director. The Board must give the Director advance, written
notice of its intent to deviate significantly from the Strategic Plan, along
with an assessment of the impact of such change on the Bank's condition,
including a profitability analysis and an evaluation of the adequacy of the
Bank's organizational structure, staffing, management information systems,
internal controls, and written policies and procedures to identify, measure,
monitor, and control the risks associated with the change in the Strategic Plan.

 
5

--------------------------------------------------------------------------------

 


(7)  For the purposes of this Article, changes that may constitute a significant
deviation from the Strategic Plan include, but are not limited to, a change in
the Bank's underwriting practices and standards, credit administration, account
management, collection strategies or operations, fee structure or pricing,
accounting processes and practices, or funding strategy, any of which, alone or
in aggregate, may have a material impact on the Bank's operations or financial
performance; or any other changes in personnel, operations, or external factors
that may have a material impact on the Bank's operations or financial
performance.
 
ARTICLE III
 
CAPITAL PLAN AND HIGHER MINIMUMS


(1)  The Bank shall within one hundred and twenty (120) days achieve and
thereafter maintain the following minimum capital ratios (as defined in
12 C.F.R. Part 3)1:
 
 
(a)
Tier 1 capital at least equal to eight percent (8%) of adjusted total assets.2
     

 
(b)
Total capital at least equal to twelve percent (12%) of risk-weighted assets;

 
(2)  Within sixty (60) days, the Board shall forward to the Director for his
review, pursuant to paragraph (4) of this Article, a written Capital Plan for
the Bank, consistent with the Strategic Plan pursuant to Article II, covering at
least a three-year period.  At the next Board meeting following receipt of the
Director’s written determination of no supervisory objection, the Board shall
adopt and the Bank (subject to Board review and ongoing monitoring) shall
implement and thereafter ensure adherence to the Capital Plan.  While this order
is in effect the Capital Plan shall include:



--------------------------------------------------------------------------------

 
1 The requirement in this Order to meet and maintain a specific capital level
means that the Bank may not be deemed to be "well capitalized" for purposes of
12 U.S.C. § 1831o and 12 C.F.R. Part 6, pursuant to 12 C.F.R. § 6.4(b)(1)(iv).
 
2 Adjusted total assets is defined in 12 C.F.R. § 3.2(a) as the average total
asset figure used for call report purposes minus end-of-quarter intangible
assets.

 
6

--------------------------------------------------------------------------------

 


 
(a)
specific plans for the achievement and maintenance of adequate capital, which
may in no event be less than the requirements of paragraph (1) of this Article;
     

 
(b)
projections for growth and capital requirements, based upon a detailed analysis
of the Bank's assets, liabilities, earnings, fixed assets, and off-balance sheet
activities;
     

 
(c)
projections of the sources and timing of additional capital to meet the Bank's
future needs, as set forth in the Strategic Plan;
     

 
(d)
identification of the primary sources from which the Bank will maintain an
appropriate capital structure to meet the Bank's future needs, as set forth in
the Strategic Plan;
     

 
(e)
specific plans detailing how the Bank will comply with restrictions or
requirements set forth in this Order and with 12 U.S.C. § 1831o, including the
restrictions against brokered deposits in 12 C.F.R. § 337.6; and
     

 
(f)
contingency plans that identify alternative methods to strengthen capital,
should the primary source(s) under paragraph (d) of this Article not be
available.

 
(3)  The Bank may pay a dividend or make a capital distribution only:

 
7

--------------------------------------------------------------------------------

 


 
(a)
when the Bank is in compliance with the minimum capital ratios identified in
paragraph (1) or this Article;
     

 
(b)
when the Bank is in compliance with its approved Capital Plan and would remain
in compliance with its approved Capital Plan immediately following the payment
of any dividend;
     

 
(c)
when the Bank is in compliance with 12 U.S.C. §§ 56 and 60; and
     

 
(d)
following the prior written determination of no supervisory objection by the
Director.

 
(4)  Prior to adoption by the Board, a copy of the Capital Plan shall be
submitted to the Director for a prior written determination of no supervisory
objection.  Upon receiving a written determination of no supervisory objection
from the Director, the Board shall adopt and the Bank shall immediately
implement and adhere to the Capital Plan.  The Board shall review and update the
Bank's Capital Plan at least annually and more frequently if necessary or if
requested by the Director.  Revisions to the Bank’s Capital Plan shall be
submitted to the Director for a prior written determination of no supervisory
objection.
 
ARTICLE IV
 
BOARD TO HIRE AND ENSURE COMPETENT MANAGEMENT
 
(1)  The Board shall ensure that the Bank has competent management in place on a
full-time basis in all executive officer positions to carry out the Board's
policies; ensure compliance with this Order; ensure compliance with applicable
laws, rules, and regulations; and manage the day-to-day operations of the Bank
in a safe and sound manner.

 
8

--------------------------------------------------------------------------------

 

(2)  Within ninety (90) days, the Board (with the exception of any Bank
executive officers) shall prepare a written assessment of the capabilities of
the Bank’s executive officers to perform present and anticipated duties, taking
into account the findings contained in the most recent Report of Examination,
and factoring in the officer's past actual performance, experience, and
qualifications, compared to their position description, duties and
responsibilities, with particular emphasis on their proposed responsibilities to
execute the Strategic Plan and correct the concerns raised in the most recent
Report of Examination.  Upon completion, a copy of the written assessment shall
be submitted to the Director.
 
(3)  If the Board determines that an officer's performance, skills or abilities
need improvement, the Board will, within thirty (30) days following its
determination, require the Bank to develop and implement a written program, with
specific time frames, to improve the officer's performance, skills and
abilities.  Upon completion, a copy of the written program shall be submitted to
the Director.
 
(4)  If the Board determines that an officer will not continue in his/her
position, the Board shall document the reasons for this decision in its
assessment performed pursuant to paragraph (3) of this Article, and shall within
sixty (60) days of such vacancy identify and provide notice to the Director,
pursuant to paragraph (6) of this Article, of a qualified and capable candidate
for the vacant position who shall be vested with sufficient executive authority
to ensure the Bank's compliance with this Order and the safe and sound operation
of functions within the scope of that position's responsibility.
 
(5)  Prior to the appointment of any individual to an executive officer
position, the Board shall submit to the Director written notice, as required by
12 C.F.R. § 5.51 and in accordance with the Comptroller's Licensing Manual.  The
Director shall have the power to disapprove the appointment of the proposed
executive officer.  However, the failure to exercise such veto power shall not
constitute an approval or endorsement of the proposed officer.  The requirement
to submit information and the prior disapproval provisions of this Article are
based upon the authority of 12 U.S.C. § 1818(b) and do not require the
Comptroller or the Director to complete his review and act on any such
information or authority within ninety (90) days.

 
9

--------------------------------------------------------------------------------

 


(6)  The Board shall perform, at least annually, a written performance appraisal
for each Bank executive officer that establishes objectives by which the
officer’s effectiveness will be measured, evaluates performance according to the
position's description and responsibilities, and assesses accountability for
action plans to remedy issues raised in Reports of Examination or audit
reports.  Upon completion, copies of the performance appraisals shall be
submitted to the Director.  The Board shall ensure that the Bank addresses any
identified deficiencies in a manner consistent with paragraphs (4) and (5) of
this Article.
 
ARTICLE V
 
LOAN PORTFOLIO MANAGEMENT
 
(1)  Within sixty (60) days, Board shall adopt and the Bank (subject to Board
review and ongoing monitoring) shall implement and thereafter ensure adherence
to a written credit policy to improve the Bank's loan portfolio management.  The
credit policy shall include (but not be limited to):
 
 
(a)
a description of the types of credit information required from borrowers and
guarantors, including (but not limited to) annual audited statements, interim
financial statements, personal financial statements, and tax returns with
supporting schedules;
     

 
(b)
procedures that require any extension of credit (new, maturity extension,
modification, or renewal), including lot loans, is made only after obtaining and
validating current credit information about the borrower and any guarantor
sufficient to fully assess and analyze the borrower’s and guarantor’s cash flow,
debt service requirements, contingent liabilities, and global liquidity
condition, and only after the credit officer prepares a documented credit
analysis;


 
10

--------------------------------------------------------------------------------

 


 
(c)
procedures that require any extension of credit (new, maturity extension,
modification, or renewal), including lot loans, is made only after obtaining and
documenting the current valuation of any supporting collateral, perfecting and
verifying the Bank’s lien position, where applicable, and that reasonable limits
are established on credit advances against collateral, based on a consideration
of (but not limited to) a realistic assessment of the value of collateral, the
ratio of loan to value, and overall debt service requirements;
     

 
(d)
procedures to ensure that loans made for the purpose of constructing or
developing real estate include (but are not limited to) requirements to:
     

 
(i)
obtain and evaluate detailed project plans; detailed project budget; time frames
for project completion; detailed market analysis; and sales projections,
including projected absorption rates;
     

 
(ii)
conduct stress testing of significant project and lending; and
     

 
(iii)
obtain current documentation sufficient to support a detailed analysis of the
financial condition of borrowers and significant guarantors.
     

 
(e)
a requirement that borrowers and/or guarantors maintain any collateral margins
established in the credit approval process;
     

 
(f)
procedures that prohibit the capitalization of accrued interest, payment of
taxes or payment of principal on any extension of credit (new, maturity
extension, modification, or renewal);


 
11

--------------------------------------------------------------------------------

 


 
(g)
procedures that prohibit, on any loan renewal, extension or modification, the
establishment of a new interest reserve using the proceeds of any Bank loan to
the same borrower or guarantor;
     

 
(h)
procedures to ensure that all exceptions to the credit policy shall be clearly
documented on the loan offering sheet, problem loan report, and other MIS; and
approved by the Board or a committee thereof before the loan is funded or
renewed;
     

 
(i)
credit risk rating definitions consistent with applicable regulatory guidance;
     

 
(j)
procedures for early problem loan identification, to ensure that credits are
accurately risk rated at least monthly;
     

 
(k)
procedures governing the identification and accounting for nonaccrual loans that
are consistent with the requirements contained in the Call Report Instructions;
and
     

 
(l)
prudent lending and approval limits for lending officers that are commensurate
with their experience and qualifications, and that prohibit combining individual
lending officers’ lending authority to increase limits.

 
(2)  The Board shall ensure that Bank personnel performing credit analyses are
adequately trained in cash flow analysis, particularly analysis using
information from tax returns, and that processes are in place to ensure that
additional training is provided as needed.
 
(3)  Within sixty (60) days the Board shall establish a written performance
appraisal and salary administration process for loan officers that adequately
considers performance relative to job descriptions, policy compliance,
documentation standards, accuracy in credit grading, and other loan
administration matters.
 
(4)  The Board shall, at least on an annual basis, review the policy developed
pursuant to this Article, and revise it as appropriate.

 
12

--------------------------------------------------------------------------------

 


ARTICLE VI
 
LOAN REVIEW
 
(1)  The Bank shall maintain an effective, independent, and on-going loan review
program to review, at least quarterly, the Bank's loan and lease portfolios, to
assure the timely identification and categorization of problem credits.  The
program shall provide for a written report to be filed with the Board promptly
after each review, and the program shall employ a loan and lease rating system
consistent with the guidelines set forth in "Rating Credit Risk" and "Allowance
for Loan and Lease Losses," Booklets A-RCR and A-ALLL, respectively, of the
Comptroller's Handbook.  Such reports shall include, at a minimum:
 
 
(a)
the loan review scope and coverage parameters;
     

 
(b)
conclusions regarding the overall quality of the loan and lease portfolios;
     

 
(c)
the identification, type, rating, and amount of problem loans and leases;
     

 
(d)
the identification and amount of delinquent loans and leases;
     

 
(e)
credit and collateral documentation exceptions;
     

 
(f)
loans meeting the criteria for non-accrual status;
     

 
(g)
the identity of the loan officer(s) of each loan reported in accordance with
subparagraphs (b) through (f);
     

 
(h)
the identification and status of credit-related violations of law, rule, or
regulation;
     

 
(i)
concentrations of credit; and
     

 
(j)
loans and leases in nonconformance with the Bank's lending and leasing policies,
and exceptions to the Bank's lending and leasing policies.

 
(2)  At least annually, and periodically throughout the calendar year, the
portfolio of lot loans shall be reviewed for appropriate risk ratings,
underwriting, modification activity and allowance for loan and lease loss
provisions.  The first review shall be performed within sixty (60) days after
the Directors sign this Consent Order and must include the entire lot loan
portfolio.

 
13

--------------------------------------------------------------------------------

 


(3)  A written description of the program required by Paragraph (1) of this
Article shall be forwarded to the Director immediately upon implementation.
 
(4)  The Board shall evaluate the loan and lease review report(s) and shall
ensure that immediate, adequate, and continuing remedial action, as appropriate,
is taken upon all findings noted in the report(s).  The Board shall also ensure
that the Bank preserves documentation of any actions to collect or strengthen
assets identified as problem credits.
 
ARTICLE VII
 
ALLOWANCE FOR LOAN AND LEASE LOSSES
 
(1)  The Board shall require and the Bank shall implement and thereafter adhere
to a program for the maintenance of an adequate Allowance for Loan and Lease
Losses ("ALLL").  The program shall be consistent with the comments on
maintaining a proper ALLL found in the Interagency Policy Statement on the ALLL
contained in OCC Bulletin 2006-47 (December 13, 2006) and with "Allowance for
Loan and Lease Losses," booklet A-ALLL of the Comptroller's Handbook, and any
subsequent regulatory releases, and shall incorporate the following:
 
 
(a)
internal risk ratings of loans;
     

 
(b)
results of the Bank's independent loan review;
     

 
(c)
criteria for determining which loans will be reviewed under Financial Accounting
Standard ("FAS") 114, how impairment will be determined, and procedures to
ensure that the analysis of loans complies with FAS 114 requirements;
     

 
(d)
criteria for determining FAS 5 loan pools and an analysis of those loan pools;
     

 
(e)
recognition of non-accrual loans in conformance with generally accepted
accounting principles (“GAAP”) and regulatory guidance;


 
14

--------------------------------------------------------------------------------

 


 
(f)
loan loss experience;
     

 
(g)
trends of delinquent and non-accrual loans;
     

 
(h)
concentrations of credit in the Bank; and
     

 
(i)
present and projected economic and market conditions.

 
(2)  The program shall provide for a review of the ALLL by the Board at least
once each calendar quarter.  Any deficiency in the ALLL shall be remedied in the
quarter it is discovered, prior to filing the Consolidated Reports of Condition
and Income, by additional provisions from earnings.  Written documentation shall
be maintained of the factors considered and conclusions reached by the Board in
determining the adequacy of the ALLL and made available for review by Bank
Examiners.
 
(3)  A copy of the Board's ALLL program, and any subsequent revisions to the
program, shall be submitted to the Director.
 
ARTICLE VIII
 
CRITICIZED ASSETS
 
(1)  Within sixty (60) days, the Board shall adopt and the Bank (subject to
Board review and ongoing monitoring) shall implement and thereafter ensure
adherence to a written program designed to protect the Bank's interest in those
assets criticized in the most recent Report of Examination (“ROE”), in any
subsequent ROE, by any internal or external loan review, or in any list provided
to management by the National Bank Examiners during any examination as
“doubtful,” “substandard,” or “special mention.”  The program shall include the
development of Criticized Asset Reports (“CARs”) identifying all credit
relationships and other assets totaling in aggregate one hundred thousand
dollars ($100,000) or more, criticized as “doubtful,” “substandard,” or “special
mention.”  The CARs shall be updated and submitted to the Board and the
Directors monthly.  Each CAR shall cover an entire credit relationship and
include, at a minimum, analysis and documentation of the following:

 
15

--------------------------------------------------------------------------------

 


 
(a)
the origination date and any renewal or extension dates, amount, purpose of the
loan, and the originating and current loan officer(s);
     

 
(b)
the expected primary and secondary sources of repayment, and an analysis of the
adequacy of the repayment source;
     

 
(c)
the appraised value of supporting collateral and the position of the Bank's lien
on such collateral, where applicable, as well as other necessary documentation
to support the current collateral valuation;
     

 
(d)
an analysis of current and complete credit information, including cash flow
analysis where loans are to be repaid from operations;
     

 
(e)
results of any FAS 114 impairment analysis;
     

 
(f)
significant developments, including a discussion of changes since the prior CAR,
if any; and
     

 
(g)
the proposed action to eliminate the basis of criticism and the time frame for
its accomplishment, including an appropriate exit strategy.

 
(2)  The Bank may not extend credit, directly or indirectly, including renewals,
modifications or extensions, to a borrower whose loans or other extensions of
credit are criticized in any ROE, in any internal or external loan review, or in
any list provided to management by the National Bank Examiners during any
examination, unless and until each of the following conditions is met:

 
16

--------------------------------------------------------------------------------

 
  
 
(a)
the Board, or a designated committee thereof, finds that the extension of
additional credit is necessary to promote the best interests of the Bank and
that prior to renewing, modifying or extending any additional credit, a majority
of the full Board (or designated committee) approves the credit extension and
records, in writing, why such extension is necessary to promote the best
interests of the Bank.  A copy of the findings and approval of the Board or
designated committee shall be maintained in a centralized file as well as in the
credit file of the affected borrower and made available for review by National
Bank Examiners;
     

 
(b)
the Bank performs a written credit and collateral analysis as required by
paragraph (1)(d) of this Article and, if necessary, the proposed action referred
to in paragraph (1)(g) of this Article is revised, as appropriate; and
     

 
(c)
the Board's formal plan to collect or strengthen the criticized asset will not
be compromised by the extension of additional credit.

 
ARTICLE IX
 
CONCENTRATION RISK MANAGEMENT
 
(1)  Within sixty (60) days, the Board shall adopt and the Bank (subject to
Board review and ongoing monitoring) shall implement and thereafter ensure Bank
adherence to a written concentration management program consistent with OCC
Bulletin 2006-46 (December 6, 2006).  The program shall include, but not
necessarily be limited to, the following:
 
 
(a)
policy guidelines that address the level and nature of exposures acceptable to
the institution and that set concentration limits, including limits on
commitments to individual borrowers and appropriate sub-limits;
     

 
(b)
ongoing risk assessments to identify potential concentrations in the portfolio,
including exposures to similar or interrelated groups or borrowers;
     

 
(c)
portfolio management, to include internal lending guidelines and concentration
limits that control the Bank's overall risk exposure and a contingency plan to
reduce or mitigate concentrations in the event of adverse market conditions.


 
17

--------------------------------------------------------------------------------

 


 
(d)
periodic market analysis, to provide management and the Board with information
to assess whether the lending strategy and policies continue to be appropriate
in light of changes in market conditions;
     

 
(e)
management information systems, to provide sufficient timely information to
management to identify, measure, monitor, and manage concentration risk; and
     

 
(f)
board and management oversight of concentrations, to include:
     

 
(i)
policy guidelines and an overall lending strategy, including actions required
when the Bank approaches the concentration limits in its guidelines;
     

 
(ii)
procedures and controls to effectively adhere to and monitor compliance with the
Bank's lending policies and strategies;
     

 
(iii)
regular review of information and reports that identify, analyze, and quantify
the nature and level of risk presented by concentrations;
     

 
(iv)
periodic review and approval of risk exposure limits; and
     

 
(v)
procedures which require the development of an action plan, approved by the
Board, to reduce the risk of any concentration deemed imprudent.

 
(2)  The Board shall forward a copy of any analysis performed on existing or
potential concentrations and any action plan approved by the Board to reduce the
risk of exposure to any concentration deemed imprudent after the analyses
required by paragraph (1) of this Article to the Director within ten (10) days
following such analysis or the Board’s approval of such action plan.

 
18

--------------------------------------------------------------------------------

 


ARTICLE X
 
LIQUIDITY RISK MANAGEMENT PROGRAM


(1)  Within sixty (60) days, the Board shall revise and maintain a comprehensive
liquidity risk management program which assesses, on an ongoing basis, the
Bank's current and projected funding needs, and ensures that sufficient funds or
access to funds exist to meet those needs.  Such a program must include
effective methods to achieve and maintain sufficient liquidity and to measure
and monitor liquidity risk, and include:
 
 
(a)
A contingency funding plan that, on a monthly basis, forecasts funding needs,
and funding sources under different stress scenarios which represent
management's best estimate of balance sheet changes that may result from a
liquidity or credit event.  The contingency funding plan shall include:
     

 
(i)
specific plans detailing how the Bank will comply with restrictions or
requirements set forth in this Order and 12 U.S.C. §1831o, including the
restrictions against brokered deposits in 12 C.F.R. §337.6 (which plans may be
subject to revision as may be appropriate upon the adoption, if any, of
currently-proposed changes to 12 C.F.R.337.6);
     

 
(ii)
the preparation of reports which identify and quantify all sources of funding
and funding obligations under best case and worst case scenarios, including
asset funding, liability funding and off-balance sheet funding; and
     

 
(iii)
procedures which ensure that the Bank's contingency funding practices are
consistent with the Board's guidance and risk tolerances.


 
19

--------------------------------------------------------------------------------

 


(2)  The Board shall submit a copy of the comprehensive liquidity risk
management program, along with the reports required by this Article, to the
Director for review.
 
ARTICLE XI
 
CALL REPORTS - REFILE
 
(1)  Within thirty (30) days, the Board shall adopt and cause the Bank to
implement policies and procedures, in accordance with the Instructions for
Preparation of Consolidated Reports of Condition and Income, to ensure that all
official and regulatory reports filed by the Bank accurately reflect the Bank's
condition as of the date that such reports are submitted.  Thereafter the Board
shall ensure Bank adherence to the policies and procedures adopted pursuant to
this Article.
 
(2)  Upon completion of the policies, the Board shall submit a copy of the
policies to the Director.
 
ARTICLE XII
 
VIOLATIONS OF LAW
 
(1)  The Board shall require and the Bank shall immediately take all necessary
steps to correct any identified violation of law, rule, or regulation cited in
the most recent Report of Examination, any subsequent Report of Examination, or
brought to the Board’s or Bank’s attention in writing by management, regulators,
auditors, loan review, or other compliance efforts.  Within ninety (90) days
after the violation is cited or brought to the Board’s attention, the Bank shall
provide to the Board a list of any violations that have not been
corrected.  This list shall include an explanation of the actions taken to
correct the violation, the reasons why the violation has not yet been corrected,
and a plan to correct the violation by a specified date.

 
20

--------------------------------------------------------------------------------

 


(2)  Within sixty (60) days of the date of this Order, the Board shall adopt and
the Bank (subject to Board review and ongoing monitoring) shall implement and
thereafter ensure adherence to:
 
 
(a)
specific procedures to prevent future violations as cited in the most recent
Report of Examination; and
     

 
(b)
general procedures addressing compliance management that incorporate internal
control systems and education of employees regarding laws, rules, and
regulations applicable to their areas of responsibility.

 
(3)  Upon adoption, the Board shall forward a copy of these policies and
procedures to the Director.
 
ARTICLE XIII
 
ADMINISTRATIVE APPEALS AND EXTENSIONS OF TIME
 
(1)  If the Bank requires an extension of any timeframe within this Order, the
Board shall submit a written request to the Director asking for relief.  Any
written requests submitted pursuant to this Article shall include a statement
setting forth in detail the special circumstances that require an extension of a
timeframe within this Order.
 
(2)  All such requests shall be accompanied by relevant supporting
documentation, and any other facts upon which the Bank relies.
 
ARTICLE XIV
 
OTHER PROVISIONS
 
(1)  Although the Bank is required to submit certain proposed actions and
programs for the review or prior written determination of no supervisory
objection of the Director, the Board has the ultimate responsibility for proper
and sound management of the Bank and the completeness and accuracy of the Bank’s
books and records.

 
21

--------------------------------------------------------------------------------

 


(2)  It is expressly and clearly understood that if, at any time, the
Comptroller deems it appropriate in fulfilling the responsibilities placed upon
him by the several laws of the United States of America to undertake any action
affecting the Bank, nothing in this Order shall in any way inhibit, estop, bar,
or otherwise prevent the Comptroller from so doing.
 
(3)  Except as otherwise expressly provided herein, any time limitations imposed
by this Order shall begin to run from the effective date of this Order.
 
(4)  The provisions of this Order are effective upon issuance of this Order by
the Comptroller, through his authorized representative whose signature appears
below, and shall remain effective and enforceable, except to the extent that,
and until such time as, any provisions of this Order shall have been amended,
suspended, waived, or terminated in writing by the Comptroller, or amended as
mutually agreed to by the Bank and the Comptroller.
 
(5)  In each instance in this Order in which the Board or a Board committee is
required to ensure adherence to and undertake to perform certain obligations of
the Bank, including the obligation to implement plans, policies or other
actions, it is intended to mean that the Board or Board committee shall:
 
 
(a)
authorize and adopt such actions on behalf of the Bank as may be necessary for
the Bank to perform its obligations and undertakings under the terms of this
Order;
     

 
(b)
require the timely reporting by Bank management of such actions directed by the
Board to be taken under the terms of this Order;
     

 
(c)
follow-up on any non-compliance with such actions in a timely and appropriate
manner; and
     

 
(d)
require corrective action be taken in a timely manner on any non-compliance with
such actions.


 
22

--------------------------------------------------------------------------------

 


(6)  This Order is intended to be, and shall be construed to be, a final order
issued pursuant to 12 U.S.C. § 1818, and expressly does not form, and may not be
construed to form, a contract binding on the Comptroller or the United States.
 
(7)  The terms of this Order, including this paragraph, are not subject to
amendment or modification by any extraneous expression, prior agreements, or
prior arrangements between the parties, whether oral or written.


IT IS SO ORDERED, this 21st day of December, 2010.


  
 
Henry Fleming
Director for Special Supervision
Date
 


 
23

--------------------------------------------------------------------------------

 